Citation Nr: 0026691	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from January 1942 to January 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's request to reopen 
his claim for service connection for arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  In a Board decision dated in March 1968, the veteran's 
claim for entitlement to service connection for arthritis was 
denied as new and material evidence had not been submitted.

3.  The evidence received since the March 1968 Board decision 
is new and probative to the question of whether the veteran 
has arthritis which is related to service.


CONCLUSION OF LAW

The evidence received since the March 1968 Board decision is 
new and material; the veteran's claim for service connection 
for arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for arthritis be reopened.  The veteran's 
claim for service connection for arthritis had been denied in 
the March 1968 Board decision in which the claimed service 
connection for arthritis was denied as no new and material 
evidence had been submitted.  The evidence which was of 
record at the time of the decision included the veteran's 
service medical records, VA treatment records, reports of VA 
examinations and private medical records.  Two of the VA 
examinations were conducted after a May 1959 Board decision 
had denied service connection for arthritis; statements from 
a private physician dated in 1966 and 1967 were also 
received.  In the 1966 statement it was noted the veteran was 
currently experiencing arthritis in his back and left 
shoulder.  In summary, these records did not address whether 
the veteran's arthritis was related to service.

Evidence received subsequent to the March 1968 Board decision 
denying service connection for arthritis, includes a 
statement which was received from William P. Blocker, M.D.  
In the November 1998 statement from Dr. Blocker, it was 
indicated that the veteran had reported that he first injured 
his shoulder in 1943 while doing judo training, jumping over 
a sandbag and landing on his shoulder.  He reported that he 
fractured his collarbone and since that time he had had 
episodic difficulty with his left shoulder.

Following an examination, Dr. Blocker stated that it was his 
impression that the veteran had a bony abnormality of the 
left collarbone from a previous fracture, and that he had a 
frozen left shoulder and a rotator cuff injury.  Dr. Blocker 
concluded that it was "reasonable to assume that there is 
some contribution from his initial service-connected injury 
to the left shoulder to the subsequent development of his 
current shoulder problems."

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In attempting to reopen his claim, the veteran again avers 
that he developed arthritis as the result of injury in 
service.  A veteran is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  38 U.S.C.A. § 1110.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The physician's statement which has been made part of the 
record since the March 1968 Board decision reflects that 
information has been provided in support of the veteran's 
contention that his arthritis problems began as the result of 
service.  In sum, an analysis shows that the evidence 
submitted since the March 1968 Board decision is certainly 
new and probative.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for arthritis, and the March 
1968 Board decision denying service connection is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
arthritis.  To this extent, the appeal is granted.
REMAND

Once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit indicated that, in cases of a reopened 
claim, the veteran should have an opportunity to present 
evidence on the issue of well-groundedness before the 
original trier of fact, and should be provided an explanation 
under 38 U.S.C.A. § 5103(a) (West 1991) of what evidence was 
missing from the claim and an opportunity to supply such 
evidence.  See generally Winters v. Gober, 219 F.3d 1375 
(2000).

In light of the Board's decision holding that new and 
material evidence to reopen the claim of entitlement to 
service connection for arthritis has been submitted, the case 
must be returned to the originating agency for de novo review 
of the claim.  Accordingly, this case will be REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claim for service connection for 
arthritis by considering all the evidence 
of record.  If the determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the statement of the case and provides a 
comprehensive explanation of the decision 
should be provided to the veteran and his 
representative.  They should be afforded 
the appropriate period of time in which 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran unless he receives further 
notice.  The purpose of this REMAND is to afford the veteran 
due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 


